The defendant, J. S. Marsh, was convicted of the crime of embezzlement in the district court of Oklahoma county, and his punishment assessed at imprisonment in the State Penitentiary for one year, from which judgment and sentence he appealed to this court on the 9th day of January, 1940.
Since this appeal was taken the defendant departed this life, as shown by death certificate filed in this court on the 29th day of January, 1941.
In a criminal prosecution the purpose of proceedings being to punish the accused, the action must necessarily abate upon his death, and, where it is made to appear that defendant has died pending the determination of the appeal, the cause will be abated. *Page 223 
It is therefore considered, ordered, adjudged and decreed that the proceedings in the above-entitled cause do abate, and the cause is remanded to the trial court to enter its appropriate order to that effect.